UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 4, 2012 (January 1, 2012) FORWARD AIR CORPORATION (Exact name of registrant as specified in its charter) Tennessee 000-22490 62-1120025 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 430 Airport Road Greeneville, Tennessee (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(423) 636-7000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8.OTHER EVENTS. Item 8.01.Other Events. Effective January 1, 2012, and as part ofa planned transition process, Tracy A. Leinbach replaced G. Michael Lynch as Lead Independent Director of the Board of Directors for Forward Air Corporation. Mr. Lynch had served as Lead Independent Director since January 1, 2009.He will continue to serve the Company as an independent director.Ms. Leinbach has been a director with the Company since March 2007. Also, effective January 1, 2012, C. Robert Campbell replaced Tracy A. Leinbach as Chairperson of the Audit Committee. Mr. Campbell has been on the Board of Directors since August 2005. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORWARD AIR CORPORATION Date: January 4, 2012 By: /s/ Matthew J. Jewell Matthew J. Jewell Executive Vice President, Chief Legal Officer and Secretary
